Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 72-90, pending in this application, are examined. 

Copending Applications
Applicants must bring to the attention of the Examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications, which are "material to patentability" of the application in question. MPEP 2001.06(b). See Dayco Products Inc. v. Total Containment Inc., 66 USPQ2d 1801 (CA FC 2003).

Specification
The disclosure is objected to because Pages 214, 217 are left blank. The specification is also objected to because it contains an embedded hyperlink and/or other form of browser-executable code. See, for example, pages 229 and 231. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
The listing of references in the specification, 269-271, is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 72-90 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10, 362,787. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of both the instant application and the issued patent are drawn to a method of producing a substance in a cereal plant/seed inoculated with bacterial endophyte from the genus of Burkholderia having a 16S rRNA nucleic acid sequence of SEQ ID NO: 1446. The only difference between the claims of the instant application and the claims of the issued patent is the specific substances/metabolites produced in the plant as listed in the instant claims are different from the substances/metabolites listed in the issued patent claims. However, the metabolites/substance in both the pending claims and the issued claims are all induced by same bacterial strain in the same plant species.  Therefore, the instant claims and the claims of the issued patent are obvious over each other. Note, there is no restriction requirement in the record between different metabolites induced by the inoculation of Burkholderia bacterial endophyte having a 16S rRNA having the nucleotide sequence of SEQ ID NO: 1446. 
Therefore, the claimed invention is obvious over the claims of issued patent.

Claims 72-90 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10, 932,469 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of both the instant application and the issued patent are drawn to a method of producing a substance in a cereal plant/seed inoculated with bacterial endophyte from the genus of Burkholderia having a 16S rRNA nucleic acid sequence of SEQ ID NO: 1446. The only difference between the claims of the instant application and the claims of the issued patent is the specific substances/metabolites produced in the plant as listed in the instant claims are different from the substances/metabolites listed in the issued patent claims. However, the metabolites/substance in both the pending claims and the issued claims are all induced by same bacterial strain in the same plant species.  Therefore, the instant claims and the claims of the issued patent are obvious over each other. Note, there is no restriction requirement in the record between different metabolites induced by the inoculation of Burkholderia bacterial endophyte having a 16S rRNA having the nucleotide sequence of SEQ ID NO: 1446. 
Therefore, the claimed invention is obvious over the claims of issued patent.

Claims 72-90 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10, 136,646. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of both the instant application and the issued patent recite seed of an agricultural crop inoculated with bacterial endophyte from the genus of Burkholderia having a 16S rRNA nucleic acid sequence of SEQ ID NO: 1446. The only difference is that patent claims recite Glycine (soybean) seed/plant while the instant claims recite cereal (wheat) seed/plant. Wheat and soybean are both important agricultural food crops and would have been obvious over each, especially since both the soybean/cereal seed have been inoculated with the bacterial endophyte from  the genus Burkholderia having a 16S rRNA nucleic acid sequence of SEQ ID NO: 1446, and production of specific metabolites in the plant are  induced by the colonization of the same Burkholderia strain. Note, there is no restriction requirement in the record between glycine and cereal plants or between metabolites using the Burkholderia bacterial endophyte having 16S rRNA having the nucleotide sequence of SEQ ID NO: 1446.. 
Therefore, the claimed invention is obvious over the claims of issued patent.

Remarks
No claim is allowed. 

					Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDINA AHMED IBRAHIM whose telephone number is (571)272-0797. The examiner can normally be reached Monday-Friday, 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO ZHOU can be reached on 5712720724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MEDINA AHMED. IBRAHIM
Primary Examiner
Art Unit 1662



/MEDINA A IBRAHIM/Primary Examiner, Art Unit 1662